Citation Nr: 1009591	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  07-16 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
coronary artery disease, with residuals of a myocardial 
infarction with a stent.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1969 to September 1989. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2006 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In December 2009, the Veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record.

Following the issuance of the supplemental statement of the 
case in January 2008, the Veteran submitted additional 
evidence and waived the right to have the evidence initially 
considered by the RO.  38 C.F.R. § 20.1304(c).

The claim is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran is currently rated 30 percent under Diagnostic 
Code 7006 for coronary artery disease.  

After the Veteran was last examined by VA in February 2007, 
the Veteran testified that he had cardiac catherization in 
March 2009.  As the record suggests a material change in the 
disability, a reexamination under 38 C.F.R. § 3.327 is 
warranted.  



Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA cardiology 
examination to determine the current 
level of cardiac impairment. 

METs testing is required unless 
medically contraindicated or the left 
ventricular ejection fraction is 50 
percent or less or congestive heart 
failure is present or there has been 
more than one episode of congestive 
heart failure in the last year.

If METS testing can not be done, an 
estimate by the examiner of the level 
of physical activity may be used. 

The claims folder should be made 
available to the examiner.

2.  After the above development is 
completed, adjudicated the claim for 
increase for coronary artery disease to 
include a total disability rating for 
compensation based on individual 
unemployability on an extraschedular 
basis if the Veteran does not meet the 
minimum percentage requirements for a 
schedular rating under 38 C.F.R. 
§ 4.16.  If any benefit sought remains 
denied, furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


